By Judge J. Michael Gamble
Under Issue II of its order of May 19, 1993, the Juvenile and Domestic Relations District Court of Amherst County declined to reopen this case under the provisions of § 16.1-289 of the Code of Virginia. Under the provisions of § 16.1-289, this is within the authority of the Juvenile and Domestic Relations District Court.
Upon a review of the file, this Court can find no reason to rule differently from the Juvenile and Domestic Relations District Court of Amherst County. Two years have elapsed since the defendant entered his offer to a plea of guilty. There is no reason demonstrated in the file for the defendant to now be allowed to plead not guilty. It is clear that the only reason the defendant wishés to do this now is because he may have violated the terms of his suspended commitment. Last, the suspended commitment to the Department of Corrections is in fact a commitment. Therefore, as the Juvenile and Domestic Relations District Court correctly ruled, § 16.1-289 does not allow the Court to reopen the case when more than sixty days have elapsed since the order of commitment. The order of commitment is dated June 29, 1992. Thus, more than sixty days have elapsed since the order of commitment, and neither the Juvenile and Domestic Relations District Court nor this Court has the authority to reopen this case.
I am preparing an order which remands this case to the Juvenile and Domestic Relations District Court for further disposition in accordance with this opinion letter.